            6:19-cv-00100-RMG-MGB                     Date Filed 07/07/20        Entry Number 53             Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                      Jamarcus Murray
                                                                    )
                            Plaintiff
                                                                    )
                       v.                                                   Civil Action No.       6:19-cv-00100-RMG-MGB
                                                                    )
 South Carolina Department of Corrections, Warden
                                                                    )
    Leroy Cartledge, Warden Michael Stephan,
                           Defendant
                                                                    )

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 ’ the plaintiff (name)         recover from the defendant (name)           the amount of                           dollars ($ ),
which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of                   %, along with
costs.

 ’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                       .

O other: Plaintiff, Jamarcus Murray, shall take nothing of Defendants, South Carolina Department of Corrections,
Warden Leroy Cartledge, Warden Michael Stephan, as to the complaint filed pursuant to 42 U.S.C. § 1983 and this action
is dismissed with prejudice.



This action was (check one):
’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable Richard M Gergel, United States District Judge, presiding. The Court having adopted the
Report and Recommendation set forth by the Honorable Mary Gordon Baker, United States Magistrate Judge.

Date: July 7, 2020                                                         ROBIN L. BLUME, CLERK OF COURT

                                                                                                 s/H.Cornwell
                                                                                        Signature of Clerk or Deputy Clerk
